Citation Nr: 9932304	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-06 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to benefits under Chapter 18, Title 38, United 
States Code, for a Vietnam veteran's child suffering from 
spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969, including a period of service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision by 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 1998, a Statement of the 
Case was issued in March 1998, and a substantive appeal was 
received in May 1998.


FINDINGS OF FACT

1.  The veteran had active military service from July 1967 to 
July 1969, including a period of service in the Republic of 
Vietnam.

2.  The veteran's son was born on December [redacted], 1986.

3.  The veteran's son has spina bifida occulta, but not spina 
bifida.


CONCLUSION OF LAW

The requirements for entitlement to benefits under Chapter 
18, Title 38, United States Code, for a Vietnam veteran's 
child suffering from spina bifida have not been met.  
38 U.S.C.A. §§ 1805, 5107 (West 1991);  38 C.F.R. § 3.814 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1999, additional evidence was received from the 
appellant.  In an attached statement, the appellant indicated 
that he wished "to submit the enclosed material directly 
to" the Board "by passing" the RO.  The Board views the 
appellant's statement as indicating an intent to waive 
preliminary review of the additional evidence by the RO.  See 
38 C.F.R. § 20.1304(c).  

This appeal arises out of the appellant's claim for benefits 
under the provisions of Chapter 18, Title 38, United States 
Code, which provides a monthly allowance for a child of a 
Vietnam veteran for any disability resulting from spina 
bifida suffered by the child.  Essentially, the veteran 
contends that his son was born with spina bifida, which is 
directly related to the veteran's exposure to Agent Orange 
during his active military service in the Republic of 
Vietnam.

As a preliminary matter, the Board finds that the appellant's 
claim for benefits under Chapter 18, Title 38, United States 
Code is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the appellant has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in a light most favorable to 
the claim.  Further, the claims file documents the RO's 
efforts to ensure that all available pertinent evidence is of 
record, and the Board finds that no additional action is 
necessary to meet the duty to assist the appellant.  38 
U.S.C.A. § 5107(a). 

According to the law, the VA shall pay a monthly allowance, 
based upon the level of disability, to or for a child who it 
has determined is suffering from spina bifida and who is a 
child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. 
§ 3.814 (a).  For purposes of this case, the Board 
specifically notes that "Spina bifida," in the context of 
this law, means any form and manifestation of spina bifida 
except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. 
§ 3.814(c)(3).  A "Vietnam veteran" is a veteran who 
performed active military service in the Republic of Vietnam 
during the Vietnam era.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.814(c)(1). 

The veteran's son was born on December [redacted], 1986.  The veteran 
had active military service from July 1967 to July 1969, and 
there is no dispute that the veteran had active military 
service in Vietnam.  See 38 C.F.R. § 3.814(c)(1).  The sole 
question raised in this case is whether the veteran's son 
suffers from spina bifida as that disorder is defined by 
statute. 

A brief summary of some of the pertinent medical evidence of 
record is as follows.  Private hospital records from St. 
Gabriel's hospital, dated in December 1986, indicate that the 
veteran's son was born a "term normal male infant."  The 
records contain no indication that he was born with spina 
bifida, but subsequent records document a developmental 
delay.  A September 1995 private medical statement from A. B. 
Solum, M.D., reveals that the veteran's son was diagnosed 
with conditions including unspecified mental retardation, 
cerebral palsy, and pervasive developmental disorder.  That 
record was negative for a diagnosis of spina bifida.  A 
January 1996 private medical record from the St. Cloud 
Orthopedic Associates, Ltd., is also negative for a diagnosis 
of spina bifida.

In a December 1996 letter from Stephen J. Haines, M.D., 
Professor of Neurosurgery, University of Minnesota, to a Dr. 
Page J. Potter, D.C., Dr. Haines indicated that although the 
veteran's son displayed symptoms that "could be interpreted 
as a pattern sometimes seen in association with spina bifida 
with neurologic involvement ... there are a number of factors 
that argue against spina bifida as the unifying problem in 
[the appellant's] various medical conditions."

A September 1997 private medical statement from Dr. Page J. 
Potter, D.C., indicates that he treated the veteran's son 
since 1988, and that x-rays taken at his office reveal spina 
bifida at L5-S1.  Dr. Potter stated the following:

The difference between spina bifida and spina 
bifida occulta is symptomatology.  Spina bifida 
occulta shows no symptoms whereas spina bifida 
shows a multitude of symptoms all of which [the 
veteran's son] directly exhibits.  All of the 
symptoms have been defined in many resources 
clearly laid out in [an attached letter].  Since 
[the veteran's son] closely follows all symptoms in 
the letter, I feel [the veteran's son] has a 
definitive diagnosis of spina bifida and not spina 
bifida occulta.

The foregoing statement was accompanied by clinical records 
reflecting treatment from December 1988 to October 1997.  
Those clinical records contain no diagnosis or reference to 
either spina bifida or spina bifida occulta.  

In a May 1998 private medical statement from Steven J. Davis, 
D.C., he opined that the veteran's son "has a multitude of 
neuromuscoloskeletal problems which I feel is related to 
spina bifida."  Dr. Davis indicated that an x-ray report 
revealed left convex thoracic scoliosis, and that the 
appellant's "lower extremity weakness and scoliosis along 
with [other findings] are consistent with the diagnosis of 
spina bifida." 

In light of the medical complexity and controversy in this 
appeal, in August 1999, the Board requested a review of the 
record and a medical opinion from VA's Veterans Health 
Administration (VHA) as to whether it is at least as likely 
as not that the veteran's child has spina bifida.  See 
38 C.F.R. § 20.901(a).  In August 1999, a response was 
received from Nevan Baldwin, M.D., identified as the chief of 
the neurosugery section of a VA medical center.  After a 
thorough review of the medical records, including the 
radiographic evidence of record, Dr. Baldwin opined that 
"the [veteran's son] suffers from spina bifida occulta and 
he has no other significant abnormality associated with the 
dysraphic problem which would qualify this as a non-occult 
disorder."  Further, Dr. Baldwin concluded the following:

Given the radiographic findings in this case, it is 
clear that, by definition, this patient does not 
suffer from any dysraphic disorder more significant 
than spina bifida occulta.  It has been well proved 
that there is no element of spinal cord or covering 
which extends outside of the spinal canal and 
therefore this is, at most, a case of spina bifida 
occulta.

In response to foregoing medical opinion, in November 
1999, the appellant submitted an October 1999 private 
medical statement from Allan B. Solum, M.D.  That 
statement indicated that Dr. Solum was the child's 
primary family physician since the veteran's son was 
four months old.  Dr. Solum stated that "I can agree 
that his diagnosis of spina bifida has not been 
completely clarified by imaging studies."  However, Dr. 
Solum stated that "there are some developmental facts 
which would support the diagnosis of spina bifida, such 
as strabismus, incontinence until age 6, delayed ability 
to walk..."  In conclusion, Dr. Solum opined "[a]fter 
reviewing his medical chart, as well as some of the 
spina bifida literature, it would appear this may not be 
a simple case of spina bifida occulta, but rather a true 
case of spina bifida." 

In summary of the foregoing, the record contains several 
medical opinions which suggest a possibility that the 
veteran's son has spina bifida.  However, the claims files 
also contains medical records that appear to clearly support 
a finding of spina bifida occulta rather than spina bifida.  
Significantly, the VHA examiner, after review of the claims 
files, concluded that the veteran's son does not have spina 
bifida.  Upon a review of all the pertinent medical evidence 
of record, the Board believes that the August 1999 VHA 
opinion is more persuasive.  See Guerreri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (it is within the province of the 
Board to assess the credibility and weight to be attached to 
medical evidence).  In that regard, the Board finds that the 
VHA examiner appears to have formed a conclusion based on a 
review of the entire record.  Further, Dr. Baldwin sets forth 
the appellant's history, as well as his current symptoms, and 
points to evidence of record to support the opinion.  
Furthermore, the IME sets forth clear reasons as to why the 
veteran's son has spina bifida occulta, and not spina bifida.

As to the other medical statements of record that potentially 
support the appellant's claim, the Board notes that for the 
most part, those statements are phrased in terms of 
uncertainty.  For example, Dr. Haines' statement indicates 
that the symptoms "could be interpreted" as associated with 
spina bifida, although there are many factors arguing against 
spina bifida.  Dr. Potter's statement indicates that he feels 
the veteran's son has spina bifida, based on the fact that he 
manifests symptoms described by the child's mother, in an 
attached letter, rather than based on Dr. Potter's own 
documented clinical findings.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (information recorded by a medical 
examiner unenhanced by any additional medical comment does 
not constitute competent medical evidence).  Dr. Davis states 
"I feel" that the symptoms are related to spina bifida, but 
he offers no clinical support for such a statement.  Finally, 
Dr. Solum's statement indicates that this "may" be a case 
of spina bifida, while he also concedes that the diagnosis of 
spina bifida has not been clarified by imaging studies.  In 
other words, the Board finds that each of the statements 
purporting to support the appellant's claim are flawed by 
equivocal language, or a lack of supporting clinical 
evidence. 

The Board acknowledges the many statements of record from 
veteran and his spouse, and the Board does not doubt their 
sincerity.  However, it has not been shown that they are 
qualified to render medical opinions and medical diagnoses.  
See Espiritu v. Derwinski, 2 Vet. App. 493, 494 (1992). 

In short, as set forth above, the Board finds that the August 
1999 VHA opinion, which clearly concludes that the veteran's 
son does not have spina bifida, should be afforded 
considerable weight.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Dr. Baldwin cites to particular special test results 
(such as an MRI) as well as the various symptoms reported 
since the child's birth.  Dr. Baldwin then fully discusses 
the medical findings in light of the medical definition of 
spina bifida.  Dr. Baldwin explains that spina bifida occulta 
is a condition where there is a lack of fusion, but the 
spinal cord remains completely enclosed within the spinal 
canal and there is no external sac.  He then cites to 
radiological findings which show no element of spinal cord or 
covering extending outside of the spinal canal.  Dr. Baldwin 
thus concludes that there is no spina bifida present.  

In sum, the preponderance of the evidence is against a 
finding that the veteran's son has spina bifida.  He 
therefore does not meet the requirements of Chapter 18, Title 
38, United States Code, and the appeal is denied.  See 
38 U.S.C.A. § 1802.  In reaching this decision, the Board has 
been unable to find an approximate balance of positive and 
negative evidence regarding the merits of the claim to 
otherwise permit a favorable determination under 38 U.S.C.A. 
§ 5107(b).



ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

